Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities: in the most recent amendment applicant changed the dependency of this claim to claim 6 and not claim 16. This claim should depend from claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “"The automotive panel hemming method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This claim should apparently depend from claim 16 and not claim 6 as currently recited. For the purposes of examination on the merits, this claim will be considered dependent upon claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1-7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Miyabayashi et al. (3909919).
For claim 1, Miyabayashi et al. disclose an automotive panel assembly, comprising: 
a first panel; a second panel (FIGS.7A-B); 
a flange (18a) of the first panel folded over an edge region of the second panel to hem together the first and second panels; and 
a dimple (34) of the flange extending into an aperture (30) within the edge region of the second panel, wherein at least a portion of the aperture is exposed,
wherein the dimple is an area of a first panel side edge that is displaced into the aperture relative to another area of the first panel side edge.
For claim 15, a vehicle including the automotive panel assembly of claim 1.  
For claim 2, the aperture has a circumferentially continuous perimeter provided entirely by the edge region of the second panel (16).  
For claim 3, the dimple of the flange directly contacts only a portion of the circumferentially continuous perimeter (FIG.7A).  
For claim 4, the edge region of the second panel (16) extends to a second panel side edge, wherein the flange of the first panel extends a first distance from the second panel side edge (see spacing provided between the fold and the second panel in FIG.7A), 
wherein the aperture (30) within the edge region extends a greater, second distance from the second panel side edge (as seen with the relative distances in FIG.7A).  
For claim 5, the flange extends to a first panel side edge, wherein the dimple is at least partially formed within the first panel side edge (FIG.7A).  
For claim 6, the flange extends to a first panel side edge, wherein a portion of the first panel side edge is disposed within the aperture.  
For claim 7, contact between the dimple and at least one side of the aperture is configured to prevent movement of the first panel relative to the edge region.  
For claim 9, the portion of the aperture that is exposed is not covered by the flange.  
For claim 13, the first panel is an outer panel and the second panel is an inner panel.  
For claim 14, the outer panel is an outer door panel and the inner panel is an inner door panel.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabayashi et al. as applied above in view of Asai et al. (6528176). 
For claim 16, Miyabayashi et al. inherently disclose an automotive panel hemming method, comprising: 
folding a flange of a first panel over an edge region of a second panel; and 
after folding, pressing a dimple (34) of the flange into an aperture within the edge region, 
wherein the portion of the aperture extends past the flange such that a portion of the aperture is exposed after the pressing.  
Miyabayashi et al. fail to disclose the dimple (34) being formed during the pressing. 
Asai et al. teach forming a dimple (8) through pressing as seen in FIGS.7A-7C where portion (8) is pressed onto portion (3). 
It would have been obvious to one of ordinary skill in the art to have provided dimple (34) of Miyabayashi et al. to be formed after folding and during a pressing step as taught by Asai et al. as an obvious manufacturing expedient or variant. The ordering of the steps recited is deemed ordinary and conventional and do not add anything that is not already present when considering the steps separately. The hardware and configuration remain the same and as such the claim amounts to nothing significantly more than instructions to hem the panel and does not require an improved version or arrangement of the recited hardware. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
For claim 17, after the pressing, the dimple directly contacts a portion of a circumferentially continuous perimeter of the aperture, but does not directly contact the entire circumferentially continuous perimeter.  
For claim 19, the flange extends to a first panel side edge, wherein a portion of the first panel side edge is disposed within the aperture.
For claim 20, the dimple is an area of a first panel side edge that is displaced into the aperture relative to another area of the first panel side edge

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyabayashi et al. as applied above in view of the well known prior art. 
For claim 8, Miyabayashi et al. disclose the aperture is a hole but fails to provide e-coating the automotive panel assembly or suggesting that aperture function as a drainage hole. 
The examiner takes official notice that e-coating is well known in the prior art for automotive panels and further that it is well known that drainage of the e-coating is required to permit excess liquid to exit. 
It would have been obvious to one of ordinary skill in the art to have provided the hole of Miyabayashi et al. for use in drainage in order to allow excess liquid from e-coating to exit therethrough. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabayashi et al. as applied above with respect to claims 1 and 16 and in view of or further in view of Choi et al. 
Miyabayashi et al. fails to disclose adhesive joining the flange of the first panel to the edge region of the second panel (claim 10) or the step of: after the pressing, curing an adhesive to hold the first panel relative to the second panel (claim 18).  
Choi et al. (2019/0176589) teach the use of providing a hemmed panel for a door structure with an epoxy-type sealer (adhesive) and curing the sealer.
It would have been obvious to one of ordinary skill in the art to have provided Miyabayashi et al with an expoy-type sealer as taught by Choi et al. in order to further bond the panels together. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabayashi et al. as applied above with respect to claims 1 and 10. 
For claims 11-12, Miyabayashi et al. is silent on the aperture having a polygonal perimeter (claim 11) which is a diamond shaped perimeter profile (claim 12). 
It would have been obvious to one of ordinary skill in the art to have provided the aperture of Miyabayashi et al. to have a diamond shaped perimeter as an obvious matter of design choice to achieve the same predictable result. Applicant has not disclosed that having the perimeter shape be that of a diamond solves any stated problem or is for any particular purpose, and it appears other shapes would both perform equally well. Changing the shape of the aperture does not change the use thereof or produce an unexpected result. 
The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
.  

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.

Claim 1
Applicant argues Miyabayashi (US3909919) does not disclose a dimple further stating that the raised portion 34 is not a dimple. Applicant then goes on to point out that element 50 of the current invention is a dimple. 
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). However, applicant has not done so in this instance and has not redefined the term “dimple” in the specification. 
"While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). 
In the patentability context, claims are to be given their broadest reasonable interpretations. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Moreover, limitations are not to be read into the claims from the specification. Id. 
If applicant has a specific idea of what applicant intends to recite with the limitations “dimple” applicant should make this clear in the claims, preferably with additional structural limitations, exactly what is intended. Since no definitions are provided in the specification nor in the claim language, examiner is forced to use the broadest reasonable interpretation of such terminology and the plain meaning of the words. Applicant is free to act as their own lexicographer but has not done so in these instances. 
Because applicant has not acted as their own lexicographer, the examiner has given the term “dimple” its broadest reasonable interpretation, namely an indent or small depression, which Miyahasi satisfies with the raised portion 34. The rejection, set forth above based on the amended claims, is maintained.

Claim 16
he alleged folding. Examiner not presents a combination rejection, set forth above, where the reference, Asai et al. (6528176) teaches forming a dimple during pressing. 

Claim 20
New claim 20 does not add any additional features to place the application in condition for allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612